Stith Mayes devised and bequeathed certain real and personal estate to his wife for life, and then over to his son, James F. Mayes, and nine other children, equally to be divided among them. A part of the personal estate consisted of fourteen slaves, and, during the life of the widow and while she was in the enjoyment of the property under the will, James F. Mayes sold and assigned all his interest in the slaves and other parts of the estate to E. G. Morrow on 8 November, 1836. In September, 1844, Hiatt McBurney recovered a judgment against the said Morrow, and, in December, 1847, a fieri facias was directed and delivered to the sheriff of Cleveland County, who, on the 13 March, *Page 43 
1838, offered for sale under it "the defendant E. G. Morrow's interest in the estate of Stith Mayes, consisting of fourteen negroes," when B. L. Blanton became the purchaser at the price of $250. At the time of the sale no one of the negroes was present, but eight   (48) of them were in South Carolina or in Rutherford County, and the others were in the possession of different persons in Cleveland, to whom they had been hired by the tenant for life; but the sheriff made known their number correctly, and described them as being "men, women and children." Mrs. Mayes died in April, 1848, and, in August following, a bill was filed by some of the children of Stith Mayes, against the others and against Morrow and Blanton, for a division of the estate, real and personal, or a sale thereof and a distribution of the proceeds. By consent of all parties, a sale was made for the purpose of partition; and it was agreed by Blanton and Morrow, that the question of right, as between them, should be determined by the Court, upon the facts to be ascertained upon an enquiry. It was accordingly referred to the master to enquire into Blanton's title, under the purchase from the sheriff, and upon the report the case appeared to be, as above stated. Upon consideration of it, the Court was of opinion, the Blanton's purchase was void, and that the title of the share of the slaves continued in Morrow, and decreed that one-tenth part of their proceeds, as well as of the other parts of the estate, should be paid to Morrow, but allowed Blanton to appeal.
The only question is, as to the effect of the plaintiff's sale, and upon that the Court concurs with his Honor, that it did not divest the title of Morrow. It is so, beyond doubt, as to the slaves, which were not in the sheriff's county; for the execution did not create a lien on them, nor affect the debtor's right to dispose of them.Hardy v. Jasper, 14 N.C. 158. The cases cited in the     (49) argument of Knight v. Leake, 19 N.C. 133, and McLeod v. Pearce,9 N.C. 110, show, that it is the same, with respect to those, which were in the county. For although such a vested interest, as Morrow had in these slaves, is liable to be sold under execution, yet the other cases establish, also, that this forms no exception to the general rule, that personal property, sold under execution, must be present, in order to render the sale valid.
That is all which it is necessary for the Court to say, for the purposes of this cause. But it seems to be proper, in order to avoid embarrassment to officers and to prevent doubts, as to the proper course to *Page 44 
be pursued in such cases, that it should be added, that the Court is of opinion, that, from the necessity of the case, the tenant of the particular estate must submit to the inconvenience of producing the slaves at the day and place of sale, or, if that could not be satisfactorily arranged between the tenant and the sheriff, to the further inconvenience of a seizure by the sheriff for the purposes of securing the property and making the sale. That result from the two propositions, that the remainder or reversion is subject to execution, and that the thing itself, in which such an interest is vested in the debtor, must be present when it is sold. That course, it is believed, has been generally, if not universally, observed. It stands on the same principle, on which the sheriffs seize the share of a tenant in common on a fieri facias against him alone. There is, therefore, no error in the decree. Blanton must pay the costs in this Court.
PER CURIAM.                                          Affirmed.
Approved: McLeran v. McKethan, post 72.
(50)